Cook, J.,
dissenting. I respectfully dissent from the judgment to reverse this case on the basis of this court’s decision in Sopkovich v. Ohio Edison Co. (1998), 81 Ohio St.3d 628, 693 N.E.2d 233. Even under the law of Sopkovich, the decision of the court of appeals in this case should be affirmed. The trial court properly granted summary judgment because Cefaratti’s evidence failed to show that his fall from an unguarded second floor landing (a regularly encountered hazard at construction sites) amounted to the retention and exercise of control over a *122critical aspect of Cefaratti’s working environment by Panzica Construction Co. Unlike the Sopkovich case, here there was no evidence offered of Panzica actively participating in readying the work area for Cefaratti. In Sopkovich, the court appeared to depart from the teachings of Cafferkey v. Turner Constr. Co. (1986), 21 Ohio St.3d 110, 21 OBR 416, 488 N.E.2d 189, and its progeny based on Ohio Edison’s exclusive control of the factor in the work environment that caused the injury; only Ohio Edison could de-energize the area where the independent contractor’s employee was painting. In the absence of a like factor to distinguish this case from Bond v. Howard Corp. (1995), 72 Ohio St.3d 332, 650 N.E.2d 416, and Michaels v. Ford Motor Co. (1995), 72 Ohio St.3d 475, 650 N.E.2d 1352, we should affirm.
Moyer, C.J., concurs in the foregoing dissenting opinion.